DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10075701 has been reviewed and is accepted. The terminal disclaimers have been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 1, including “storing a mesh model of an environment having segments; storing a plurality of image maps, each of the plurality of image maps mapping a different number of pixels to the same segment of the environment; receiving an encoded image, captured in the environment, and an indication that the encoded image was encoded with a first image map of the plurality of image maps; decoding the encoded image; mapping the decoded image to the mesh model of the environment in accordance with the first image map to produce a first rendered image; and displaying the first rendered image on a display device.” (Supported in Fig. 8 and paragraphs [0013]-[0015], [00162], [00219], [00255]).
The closest art cited in the case includes Cucca (U.S. 2015/0312547) in view of Burley (U.S. 2009/0021522 hereinafter "Burley") and further in view of Biocca (U.S. 2002/0080094). Cucca discloses receiving and decoding an encoded image [para.146, para.180]. Burley discloses modeling and shading computer-generated animations by applying texture maps to faces of a computer-generated shape 
For similar reasons, independent claim 11 and 20 are also patentable for similar reasons for independent claim 1. Dependent Claims 2-10 and 12-19 are considered allowable for the same reasons stated above for independent Claims 1 and 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, then contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426